Citation Nr: 0901777	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  96-32 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for incontinence.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for depression.

4.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for obesity.

5.  Entitlement to an initial compensable rating for left 
knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
November 1990.  The veteran also had a subsequent period of 
unverified service in a reserve component.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).  After the case was originally denied it was 
transferred to the Detroit, Michigan RO.  

The veteran testified at personal hearings at the RO before a 
Decision Review Officer (August 1996) and the undersigned 
Veterans Law Judge (May 2003).  Transcripts of those hearings 
have been associated with the claims file.  

The veteran's claim for hypertension has been remanded by the 
Board for additional development in July 1999, December 2002, 
March 2003, and May 2007.  The other claims listed on the 
cover page were remanded by the Board in May 2007.  
Substantial compliance with the remand instructions as to the 
issue of entitlement to service connection for hypertension 
has been completed.   

In a June 2007 statement, the veteran asked that the Board 
take judicial notice and remand the issues listed in a claim 
filed June 30, 2003.  The veteran did not specify what issues 
he was referring to and the veteran's claims file does not 
appear to contain any claim filed on June 30, 2003.  In a 
December 2007 letter the veteran indicates that he has an 
unadjudicated claim related to chronic knee, foot and back 
pain.  If the veteran feels that he has pending claims that 
have not been adjudicated, or wishes to file additional 
claims, he should notify the RO with specificity as to the 
disabilities claimed.  

The issues of whether new and material evidence has been 
received sufficient to reopen claims for service connection 
for incontinence, depression and obesity, and whether a 
compensable evaluation is warranted for service-connected 
left knee disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  Hypertension is not shown causally related to the 
veteran's service and is not shown manifest to a compensable 
degree within one year after the veteran's separation from 
service.  Isolated elevated readings in service have not been 
shown to be the onset of hypertension.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, nor may service incurrence be presumed.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2008)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Further discussion regarding the duty to notify and assist as 
it pertains to the issues being remanded is unnecessary at 
this time.  

Regarding the claim for service connection for hypertension, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to the enactment of 
the current section 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  In this case the VCAA duty to notify was 
satisfied by way of a letter sent to the veteran in October 
2007 that fully addressed all three notice elements.  The 
letter informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The issue was readjudicated in April 
2008 when the AMC issued a supplemental statement of the 
case.    

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
October 2007 notification letter did not address either the 
rating criteria or effective date provisions that are 
pertinent to the veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record lay statements from the 
veteran, hearing transcripts, private medical records, VA 
treatment records, and service treatment records.  There is 
no indication that any other treatment records exist that 
should be requested, or that any pertinent evidence has not 
been received.  A VA examination was provided and a medical 
opinion obtained in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess/Hartman, 19 Vet. App. 473.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman, 19 Vet. App. 473; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

The veteran asserts that he has hypertension as a result of 
his active military service in the United States Navy. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as hypertension, 
may be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  38 C.F.R. § 4.104, DC 7101, Note 1 
(2008).  For purposes of this section, the term hypertension 
means that the diastolic blood pressure is predominantly 
90mm, or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm, or 
greater, with a diastolic blood pressure of less than 90mm.  
Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Competent medical evidence showing current hypertension has 
been submitted.  Accordingly, the remaining question is 
whether current hypertension is related to service.  After a 
careful review of the evidence of record, the Board finds 
that the preponderance of such evidence is against a finding 
that hypertension began in service, manifested to a 
compensable degree within one year after separation from 
service, or is otherwise related to service.  

Service treatment records show multiple blood pressure 
readings, some of which report diastolic blood pressure of 90 
mm or more.  Prescribed blood pressure medication and a 
diagnosis of hypertension are not shown in these records.  An 
electrocardiogram (EKG) performed in March 1989 was 
reportedly normal.  An examination performed coincident with 
the veteran's separation from active service showed a normal 
clinical evaluation of the heart.  Blood pressure at that 
time was 118/84 and the veteran denied having had high blood 
pressure.  

The veteran was given an affiliation examination (presumably 
for his reserve service) in December 1990, almost one month 
after his separation from active duty.  A normal clinical 
evaluation of the heart was again noted and blood pressure 
was 140/88.  The veteran again denied having had high blood 
pressure.  

Medical records on file first show a diagnosis of 
hypertension in 1994 and the veteran relays that he was 
diagnosed with hypertension as early as 1993.  In either 
case, hypertension is not diagnosed until at least one year 
after the veteran's separation from service.  

The veteran was afforded a VA examination in October 1999.  
The examiner noted a review of the veteran's medical record 
and claims file and opined that a single random blood 
pressure determination during active duty would not meet any 
diagnostic criteria for hypertension.  He explained that a 
diagnosis of hypertension requires multiple abnormal 
determinations.  While certainly relevant to the issue at 
hand, this opinion has been given low probative value as it 
appears to be based on the presumption that the veteran had 
only a single elevated blood pressure rather than multiple 
elevated blood pressure readings, as are shown in the service 
treatment records.  

This issue was sent for an independent medical opinion, which 
was completed in November 2006.  The physician completing 
that opinion, Dr. J., noted a review of the claims file.  
Doctor J.'s report relays that the evidence does not show 
hypertension during service, but does show mildly elevated 
blood pressure interspersed with readings in the normal range 
during the veteran's active service, including a reading of 
130/102 with a repeat blood pressure determination of 124/82.  
Doctor J. also noted that EKGs from the time of active duty 
did not show evidence of left ventricular hypertrophy, and 
that hypertension was diagnosed in late 1993.  According to 
Dr. J., the available medical information does not show 
evidence for the diagnosis of essential hypertension during 
active duty.  He explains that intermittent elevations of 
blood pressure are commonly seen and may be due to a variety 
of causes.  Thus, he opined that the isolated readings are 
not sufficient to establish a diagnosis of hypertension 
(during service) given the fact that other blood pressure 
recordings interspersed with the elevated readings were well 
within the normal range.  In summary, Dr. J. stated that he 
does not believe that it is likely that the intermittent 
elevated blood pressure recordings during active duty 
represent early hypertension.  

The veteran submitted an April 2007 independent medical 
opinion he obtained from a private physician, Dr. B.  Doctor 
B. had an opportunity to review the veteran's medical records 
and claims file.  Doctor B. notes the relevant history, 
including elevated blood pressure readings during and after 
service and also that "the veteran had an enlarged left 
ventricle in service, which is consistent with and was likely 
caused by the increased cardiac workload needed to support 
his hypertension."  In Dr. B's opinion current hypertension 
is linked (was caused by) in-service hypertension.  He 
explains that the veteran likely had clinically silent 
hypertensive disease during service.  In a later opinion, Dr. 
B. reiterates this opinion.    

The Board has before it opinions from two qualified 
physicians who both acknowledge elevated blood pressure 
readings during service and a diagnosis of hypertension a few 
years after service but come to opposite conclusions as to 
whether the veteran has hypertension as a result of his 
service.  In this case, the Board is favoring Dr. J.'s 
opinion - that hypertension is not related to active service 
- for the following reasons.  First, the other competent 
medical evidence of record lends more support to Dr. J.'s 
opinion.  The veteran was not diagnosed with hypertension in 
service and at separation had a normal clinical evaluation 
with blood pressure below that considered hypertensive for VA 
purposes.  Likewise, while the veteran had subsequent 
examinations and treatment, hypertension was not diagnosed 
until a few years after his active service.  The lack of a 
diagnosis until a few years after service is certainly not 
dispositive in this case but does lend more support to Dr. 
J.'s opinion.   

Second, Dr. B.'s opinion appears to be based in part on the 
assumption that some findings reported after the veteran's 
separation from service were taken during his active service.  
In his April 2007 opinion Dr. B. states that the veteran had 
multiple high blood pressure readings during service "some 
of which were obtained thru the use of a thigh cuff."  The 
facts listed by Dr. B. show only two readings taken using a 
thigh cuff, both of which were in 1994, which is almost four 
years after the veteran separated from service.  Either Dr. 
B. is considering these readings as taking place during 
active service, which is incorrect, or his opinion is that 
the veteran's hypertension began during the time period the 
veteran was in the reserves, which is already established.  
The later opinion would not support a claim for service 
connection unless Dr. B. specifically opined that 
hypertension had its onset during a period of active duty for 
training, as opposed to the day/week/month before or after.  
See 38 C.F.R. § 3.6(a).  Third, Dr. B.'s opinion is based in 
part on the presence of left ventricular hypertrophy during 
active military service.  No left ventricular hypertrophy is 
noted during the veteran's active service.  A March 1989 EKG 
was reportedly normal.  This is important because Dr. J. 
noted as evidence against the veteran's claim that EKGs 
during service did not show evidence of left ventricular 
hypertrophy.  In this respect, the physicians' reports 
differ.  The service treatment records support Dr. J.'s 
opinion because they do not report any left ventricle 
hypertrophy. 

The Board further observes that Dr. B is a specialist in 
neuro-radiology, while Dr. J is head of the division of 
cardiology at a university medical center. Thus, Dr. J's 
expertise in cardiology is another factor in finding his 
opinion more probative.     

The Board has considered the veteran's contentions that he 
had more elevated blood pressure readings during service that 
were simply not recorded.  Even if this was the case, it 
would not substantiate the claim.  Doctor J.'s opinion 
recognizes elevated blood pressure readings during service.  

In sum, the preponderance of the competent evidence is 
against a finding of in-service hypertension, hypertension 
manifest to a compensable degree within one year after 
separation from service, and a nexus between the post-service 
diagnosis of hypertension and service.  Thus, service 
connection is denied, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

In May 2005 the Board remanded the issues of whether new and 
material evidence had been received sufficient to reopen 
claims for service connection for incontinence, depression 
and obesity, and whether a compensable evaluation was 
warranted for service-connected left knee disorder, so that a 
statement of the case could be issued as to these issues.  A 
review of the claims file does not reflect that this action 
has been taken.  

Accordingly, the case is REMANDED for the following action:

The AMC/RO should issue a statement of the 
case considering the veteran's application 
to reopen claims of entitlement to service 
connection for incontinence, depression, 
and obesity as well as for a compensable 
rating for a left knee disorder.  If, and 
only if, the veteran files a timely 
substantive appeal as to any of these 
issues, that issue should be returned for 
review by the Board.  As to the 
applications to reopen, if the veteran 
perfects his appeal as to any of these 
claims the AMC/RO should also provide him 
with notice in accordance with the Court's 
holding in Kent v. Nicholson, 20 Vet. App. 
1 (2006).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




 	
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


